John G. Roberts, Jr.: We'll hear argument next in Jones v. Flowers. Mr. Kirkpatrick.
Michael T. Kirkpatrick: Mr. Chief Justice, and may it please the Court-- In Mullane, this Court held that due process requires that notice efforts conform to what a person who actually desires to provide notice would do under the circumstances. Such a person would not turn a blind eye to the return of an initial mailed notice, but would consider reasonable follow up steps to provide that notice. Where valuable real property is at stake and the State learns that its initial effort has failed, the State should do two things. First, it should search readily available sources for a better mailing address and resend the notice, and second, if a better address cannot be readily ascertained or the second notice also fails, the State should post a notice on the property or contact the occupants.
Antonin Scalia: Mr. Kirkpatrick, I don't recall what... what the rule is. Does notice have to be given by registered mail? Would it... would it be adequate notice in the... in the ordinary case to send notice by regular mail?
Michael T. Kirkpatrick: Justice Scalia, in a case like this where there's valuable real property, regular mail would not be sufficient to comply with due process, and the reason why is this. A reasonable person who actually desires to give notice will use certified mail for the information that comes back to the sender. Then the sender either knows the notice has been received and they can stop with confidence, or they know that they have failed and there's still time to take reasonable follow up steps.
Antonin Scalia: Yes, but do we have a case that says that, you have to use registered mail?
Michael T. Kirkpatrick: No, Your Honor.
Antonin Scalia: I didn't think we did. And it would seem to me that especially when you have the taxpayer's name and address on file, I doubt whether it would be a denial of due process to send notice by regular mail to that address. And if... if that satisfies due process, the State would never have known that it did not reach the individual.
Michael T. Kirkpatrick: Justice Scalia--
Antonin Scalia: And it seems... it seems mean to punish the State for going the extra mile and sending the notice by registered mail because that informed them that it didn't reach him.
Michael T. Kirkpatrick: --Yes, but Justice Scalia, the State, once informed that the letter had never reached Mr. Jones, did nothing. The State was indifferent to the information that came back. So, in fact, what the State did here was no better than sending regular mail because they ignored the information that came back from the use of certified mail. And, in fact, had they used regular mail, it might have been better for Mr. Jones. Now, we're here in this case to discuss what due process--
Ruth Bader Ginsburg: Why?
Michael T. Kirkpatrick: --Well--
Ruth Bader Ginsburg: In Mullane, it was regular mail. It wasn't certified mail. Right?
Michael T. Kirkpatrick: --Yes, that's correct.
Ruth Bader Ginsburg: And isn't it 100 percent clear that there were a number of those addressees who didn't get the letter?
Michael T. Kirkpatrick: Yes, Justice Ginsburg, that's correct, but--
Ruth Bader Ginsburg: And yet, their answers were cut out by the decision, and the Court said that was okay.
Michael T. Kirkpatrick: --Well, the context was very different in Mullane because in Mullane there was a large number of interested parties with very small interests in a trust, and what they were being given notice of was an accounting to settle those trusts. And as long as some of the people who were similarly situated received notice, they could act in a way that would protect other members of the class. Here, we're talking about real property with just a single owner, and in this case, where we have an $80,000 house that was lost and sold for only $21,000, it would seem to me that due process would require more than just regular mail.
Ruth Bader Ginsburg: But you have another factor here that wasn't present in Mullane; that is, the person who received notice has a statutory obligation to advise government of the current address. The people involved in Mullane had no such obligation to notify anybody of their current address.
Michael T. Kirkpatrick: That's correct, Justice Ginsburg. But what Mullane announced is that the government must use reasonable diligence to ascertain an address where it can be found. In this case, we don't quarrel--
Ruth Bader Ginsburg: It wasn't the government in... in Mullane it wasn't the government.
Michael T. Kirkpatrick: --Well, that's right. The... the party charged with giving notice in Mullane had an obligation--
David H. Souter: How do... how do we... I mean, this was the problem I... I had with... with your... your brief here, and it's the same problem Justice Ginsburg has. What kind of weight, what significance do we give to this obligation to keep the government informed? On the face of it, it seems like a... an obligation that ought to get considerable weight. Everybody knows that if you own real estate, you've got to pay real estate taxes on it. You're going to have a hard time doing that if they don't know where to send the bill, and so on. So it seems like a very reasonable obligation for the government to put on you. What weight do we give that in... in the analysis?
Michael T. Kirkpatrick: --Justice Souter, I think it is given weight when we evaluate the reasonableness of the initial notice effort, and we do not quarrel with the State first sending notice by certified mail to the last address in the State property records.
David H. Souter: And then that would be so even if there were not affirmative obligation on the property owner.
Michael T. Kirkpatrick: Yes.
David H. Souter: You'd say, well, if they... if they send the... the notice to the last address they had, or if they send it... since we're talking about real estate, maybe if they send it to the... to the property, nothing wrong with that. So that's kind of a wash.
Michael T. Kirkpatrick: Justice Souter, I think that there are a couple of points that need to be made. One is that Mr. Jones' failure to update his address did not relieve the State of its constitutional obligation.
David H. Souter: No. But I want to know what Mr.... I mean, it does not relieve it of some constitutional obligation, and we're trying to figure out what that is. And... and the point of my question is in figuring out what it is, what significance do we give to the affirmative obligation on the part of the property owner to keep the government informed of the address.
Michael T. Kirkpatrick: The answer is once the State was informed that the first mailed notice had failed, it gets no significance.
David H. Souter: All right. Then... then it has no significance ever because the... the State has an obligation to use the best address it has, whether he's got an obligation to... to keep the address updated or not. And... and this is the... the tough point for me with your case. It seems to me that your case depends on our saying the obligation to keep the... the address current has absolutely no significance.
Michael T. Kirkpatrick: Justice Souter, it has no significance once the State is actually informed that the notice has failed because I think the significance of the statute is it increases the State's confidence in the address that it's initially using. But once the certified mail comes back unclaimed, at that point it knows that the address from 1967 in its records and the statutory obligation to update the address, that is outweighed by actual knowledge that in both 2000 and 2003 the certified mail notices were not received. I'd like to go back to Justice Ginsburg's first question about why regular mail might actually have been better in this case. Had regular mail been sent, we don't know what would have happened. We might not have had the due process challenge because the envelope would have ended up in the mailbox at Bryan Street. It would have been brought inside by the occupants, and they may very well have brought it to Mr. Jones' attention, the way they did when they received the eviction notice after the redemption period had closed. But I think the most important factor, even if we don't agree on whether certified mail was required by the Constitution in the first instance, is that once the government used certified mail, it cannot then ignore the information that it gained as a result of that choice. This--
Ruth Bader Ginsburg: And he also had a continuing obligation to inform the government of his address. One fact about this case that... perhaps it was in the record and I missed it. At the time the property was sold, how much did Mr. Jones owe, taking account of the back taxes, the interest, the penalties, all that?
Michael T. Kirkpatrick: --Approximately $6,000 because the property was sold for $21,000. The minimum bid was the assessed value of the property, which in Arkansas is 20 percent of the fair market value. So that was about $14,000. Plus about $4,000 in back taxes, another 10 percent in interest, and another 10 percent in penalties, and some small, in this instance, costs of notice. But that brings us to an important point, is that the cost of notice and the cost of a search to find a better address will not be borne by the State. It will be borne either by the owner as a cost of redeeming the property or it will be borne by the purchaser as a cost of acquiring the property. So certainly here where we have an $80,000 house sold for $21,000, there was sufficient margin to allow for some costs to find Mr. Jones so that he could be informed without making this property--
Stephen G. Breyer: How did they find him, by the way?
John Paul Stevens: Would you tell me--
Stephen G. Breyer: --how in your opinion?
John Paul Stevens: --Oh, excuse me.
Stephen G. Breyer: How did they find him?
Michael T. Kirkpatrick: --The purchaser served an eviction notice to the property--
Stephen G. Breyer: No. I'm not saying how did they? How in your opinion should the Post Office Department or the government have found him?
Michael T. Kirkpatrick: --They should have searched three categories of sources for a better address and then tried mail again. And those three categories are the State's own records, such as the driver's license records or voter registration rolls; second, public directories like the phone book or an Internet search engine; and third, they should have considered using commercial services such as those that are used by creditors.
John Paul Stevens: May I ask--
Stephen G. Breyer: So they find 13 people called Gary Jones or G. Jones in Little Rock. Now, what do they do?
Michael T. Kirkpatrick: Two things. One is they can look for the Gary Jones that has some tie to the Bryan Street address, and certainly--
John Paul Stevens: --May I interrupt with this question? Do you think all those steps were constitutionally mandated?
Michael T. Kirkpatrick: --No. I think what is constitutionally--
John Paul Stevens: What was constitutionally mandated in your view?
Michael T. Kirkpatrick: --Reasonably diligent efforts to ascertain a correct address after the return of the first certified mail and how far--
John Paul Stevens: So you would not include posting on the... posting a notice on the house as constitutionally mandated.
Michael T. Kirkpatrick: --Justice Stevens, I would. First, I think that the State can search for better addresses by mail.
John Paul Stevens: No, they can... they can do--
Michael T. Kirkpatrick: Yes.
John Paul Stevens: --a lot things.
Michael T. Kirkpatrick: But--
John Paul Stevens: I'm trying to decide what they must do.
Michael T. Kirkpatrick: --With real property, if the owner has not been notified by mail, absolutely I think they should post notice on the property. That is a traditional way--
John Paul Stevens: Would that be constitutionally sufficient if they posted a notice?
Michael T. Kirkpatrick: --It would be constitutionally sufficient if they posted a notice because they could not ascertain a better address.
John Paul Stevens: Well, now so it would not be constitutionally sufficient if that's all they did.
Michael T. Kirkpatrick: That's correct. And I think that's--
John Paul Stevens: So what is the constitutional minimum that would be sufficient?
Michael T. Kirkpatrick: --Reasonably diligent efforts to find a better address and if a better address--
John Paul Stevens: It would be decided on a case by case basis depending on the particular facts in the case.
Michael T. Kirkpatrick: --Well, this Court in Schroeder v. City of New York, I think, recognized that it's impossible to have a mechanical rule to apply in every circumstance. I do think, though, that the--
John Paul Stevens: And your opponent argues very persuasively the mechanical rules are very important in this particular area of government business.
Michael T. Kirkpatrick: --Well, they are, but in this case, the State knew within 2 weeks of sending the initial mailed notice that it had not been received. That was 3 years before the taking. So there was sufficient time for the State to take some very minimal efforts to provide notice. And remember, with regard to posting, in this case the State actually visited the Bryan Street property and they did not post a notice or contact the occupants at that time, although they could have done so for virtually no cost at all, no additional effort. And we know from what happened with the eviction notice that had they taken that very minimal effort to post the notice, it would have worked.
David H. Souter: But I take it in... in this case... I mean, I... you're probably right that it would have... it would have worked here, but I... I take it that in the absence of that... that hindsight, you would say that in... in the regular case that simply posting notice on the house, after the letter is returned, would not be enough, that the... that the posting on the house would be sufficient only if they had exhausted other efforts to get a better address so that in this case, going back to Justice Breyer's example, they... they'd have to follow up whatever it is, the 18 G. Joneses or Gary Joneses that they could find in the phone book before they could then fall back and resort to posting on the house. Is... do I understand you correctly?
Michael T. Kirkpatrick: Justice Souter, you do. That... that is our... our point, but I would like to qualify that slightly. In... if the search does not, with reasonably diligent efforts, turn up a better address or of there's a better address and the letter comes back, I think at point it's perfectly reasonable to stop searching for an address, to give up on mailed notice, and at that point post the property because getting--
John G. Roberts, Jr.: Well, the search of... the search of what? Just Little Rock or the State of Arkansas? What if this guy had moved to Chicago? They... he'd be out of luck under your approach then.
Michael T. Kirkpatrick: --Well, if they contracted with a credit bureau, for example, or a skip tracer, it is quite easy to find people that have moved across the country, much easier today than it was, you know, years ago because technology has really expanded the amount of information that is readily ascertainable.
Ruth Bader Ginsburg: How many people--
Anthony M. Kennedy: Does... does it follow from your argument that someone who purchases at a tax sale, before they conclude the purchase, should find out what the State has done?
Michael T. Kirkpatrick: Justice Kennedy, that would be a reasonable way to have a statutory scheme.
Anthony M. Kennedy: And the purchaser from that purchaser the same. In other words, if Flowers had sold to X, then X has to make the same inquiry because he sees I guess what, a quit claim deed or a tax sale. So before a purchaser can purchase from Flowers, that purchaser too must see whether or not they hired an outside agency and so forth.
Michael T. Kirkpatrick: It might be prudent to do that. I think that one--
Anthony M. Kennedy: Well, isn't it required to do that under your title, if you're going to have your title set aside by Jones?
Michael T. Kirkpatrick: --Yes, although if the title is set aside, Ms. Flowers will receive a full refund of all the money that she's paid, and that's under the Arkansas statutory scheme.
Anthony M. Kennedy: Well, what about the purchaser from Jones? If... pardon me... from Flowers. If Flowers has spent the money, then that purchaser is out of luck.
Michael T. Kirkpatrick: That may be correct and I think when somebody goes to purchase property and they find out that title insurance is not available because of the tax sale deed, they have to consider the potential exposure.
Anthony M. Kennedy: So one of the consequences of your rule is to devalue any property sold by the government because it is open to this kind of challenge for deficiency in title. So you've now devalued the property in the hands of the State.
Michael T. Kirkpatrick: I think only for a temporary period of time because there's a 2-year statute of limitations to challenge the sale and that's why the State tells tax sale purchasers that they should not make expensive improvements to property until that time has closed.
John Paul Stevens: May I ask, Mr. Kirkpatrick? In Arkansas, is the tax... tax delinquency a matter of public record so a prospective purchaser would find it by making a title search?
Michael T. Kirkpatrick: It is a matter of public record. I'm not sure whether--
John Paul Stevens: But it could be revealed by a title search?
Michael T. Kirkpatrick: --I don't know, Your Honor, whether a title search would reveal it, but certainly in the county records, all of the delinquent properties are entered and open to the public for inspection. They may have to look in two different places.
Antonin Scalia: Would this case come out differently? You know, if your client had an obligation to keep the State informed of... of his... his address so that they could send the tax bills to him, suppose the statute, in addition to simply reciting that obligation, said, and if the taxpayer does not keep the State advised of his current address, any notice mailed to the last address that he gave will suffice for all purposes.
Michael T. Kirkpatrick: Justice Scalia, I--
Antonin Scalia: Suppose it said that explicitly. Would that... would that make this case come out differently?
Michael T. Kirkpatrick: --No, it would not because--
Antonin Scalia: Why? I mean, the State can punish people for not doing what the law tells them to do, and here the State is saying we tell you to keep us... you keep us advised of your... your address. If you don't, I guess we could throw you in jail for half a year, but we're not doing to do that. We're just going to say that... that your... your punishment for violating the law is that this kind of a notice will suffice.
Michael T. Kirkpatrick: --Justice Scalia, I believe the Federal constitutional obligation would still apply regardless of whether the State of Arkansas tried to legislate its way out of it.
Antonin Scalia: Well, but there... no, but this is a consequence of violating the law of... of Arkansas. Certainly the State can impose consequences for violating its law.
Michael T. Kirkpatrick: Well, it--
Antonin Scalia: You know, and my next question is going to be, if you way it would come out differently, then isn't... isn't it sort of silly to make the State come on and say that? If they could do the same thing by simply reciting what's going to happen, why... why should we make them do that?
Michael T. Kirkpatrick: --I don't think... Justice Scalia, I don't think that's... if Arkansas had that kind of statute, that it would make this case come out differently because I think the due process analysis and the application of the Mullane standard to these facts where the initial mailed notice comes back would be the same. I think it may be a factor, when we're determining what is reasonable, whether or not the owner complied with that statute, but I don't think that Mr. Jones loses his constitutional right.
Antonin Scalia: Could they fine him for not... could they fine him for not... for not keeping them advised of... of where... where his tax address is?
Michael T. Kirkpatrick: I suppose as a matter of criminal law they could.
Antonin Scalia: They could. Right. Could they fine him... how much money did you lose here?
Michael T. Kirkpatrick: He lost about $70,000 worth of equity.
Antonin Scalia: Could they fine him $70,000?
Michael T. Kirkpatrick: That would seem to be a very harsh penalty.
Antonin Scalia: It's pretty harsh, but do you think this Court would strike it down?
Michael T. Kirkpatrick: I do.
Antonin Scalia: You do.
John Paul Stevens: I frankly don't see the difference between failing to keep the State advised as to your residence and failing to pay your taxes. He knew he had a duty to pay the taxes.
Michael T. Kirkpatrick: That's right.
John Paul Stevens: And should not that figure into the analysis?
Michael T. Kirkpatrick: Justice Stevens, it should not figure in at all because he still had a statutory right to redeem the property, and once he had that statutory right to redeem the property, due process--
John Paul Stevens: Well, no, I understand that. But doesn't... he would know whether the taxes had been paid or not.
Michael T. Kirkpatrick: --In fact, in this case he did not. And while the record is rather sparse on this, the mortgage company paid the taxes for 30 years. After the mortgage was retired, Mr. Jones thought that the occupant, Mrs. Jones, was paying the taxes. He was mistaken in that belief and that's what happened here.
John Paul Stevens: Well, this is a very unique fact situation. We're trying to announce a rule that will govern the typical transaction. And is it not true that typically the homeowner will know whether or not he's paid his taxes?
Michael T. Kirkpatrick: Typically the homeowner certainly should, but we all make mistakes and certainly there are lawyers--
John Paul Stevens: But he has to make mistakes for 2 or 3 years running before it's significant.
Michael T. Kirkpatrick: --Arkansas set up a statutory scheme that gave him a right to redeem up until 30 days after the sale of the property. That statutory right... he gets due process whether he's innocent or not innocent. And I think in the case where--
John Paul Stevens: Yes, but how long do the taxes have to be in arrears before they can send him a notice and start the proceeding running?
Michael T. Kirkpatrick: --They wait until the taxes have been delinquent for 1 year. At that time, it's certified from the county to the State. They send notice saying that 2 years into the future, there will be a tax sale if the property hasn't been redeemed. Even after that public sale, there's a 30-day redemption period. In this case the house didn't sell at the public sale. So then we started an entirely new process of the negotiated sale, which again involved notice and ultimately the property was sold at negotiated sale. So there is sufficient time after the State learns about the failure of the initial mailed notice to take further reasonable steps.
Ruth Bader Ginsburg: --Mr. Kirkpatrick, you distinguish Mullane. You recognize that a lot of the people never got that notice, and you said there were many people involved there, that you could rely on others. It's also how much of a burden are you going to put on the notice giver when you have a large class involved. There was a figure... and I forgot what the number was... of how many notices are... don't succeed in delivery.
Michael T. Kirkpatrick: Yes, Justice Ginsburg. The... the figure, which comes from the Tsann Kuen case out of Arkansas Supreme Court, is that there are 18,000 tax delinquent parcels certified every year in Arkansas. But what we do know is that 85 percent of tax delinquent properties in Arkansas are redeemed by the owner either before the tax sale or within 30 days after. So we don't know how many notices came back unclaimed after the first attempt.
Stephen G. Breyer: His wife is living in the house?
Michael T. Kirkpatrick: She was.
Stephen G. Breyer: Were they divorced?
Michael T. Kirkpatrick: No. They were separated.
Stephen G. Breyer: All right. So he owns the house. She doesn't. She must not pay any taxes, and she sees these letters coming from him registered and says, oh, they're his problem. That's basically what could have happened.
Michael T. Kirkpatrick: Basically, Justice Breyer, but the... the letters--
Stephen G. Breyer: If you have that kind of relationship with your wife, doesn't he have an obligation to watch what's going on?
Michael T. Kirkpatrick: --Yes, he does have some obligation to watch what's going on. But I would like to point out that the letters did not actually come to the house. There were three delivery attempts for each letter, but the letters themselves... nobody was at home during the day when the letter carrier came by. So the letters themselves were not left.
Stephen G. Breyer: Did they leave a notice?
Michael T. Kirkpatrick: If the letter carrier followed proper procedure, the notice would have been left, but there's nothing in the record to indicate one way or the other whether that happened. But at most, that notice would say that there was a certified letter for Gary Jones and it may have said that it was sent by the Commissioner of State Lands. It didn't say tax delinquent notice. The county is who assesses the taxes. Many lay people might think that the Land Commissioner of Arkansas was writing about the parks or the State forests or any number of things. So I don't think we can charge Mrs. Jones with knowledge that there was a tax delinquent notice waiting for Mr. Jones just because, if the letter carrier did what he or she should have, a notice of delivery slip would have been left at the house. But remember also that after the first notice came back, it was 3 years later when they sent the notice of the negotiated sale, and that was after they knew that it was likely a futile gesture to send certified mail to Mr. Jones at that address, and it was after they had actually gone out and visited the house. So at a minimum, they should have posted a notice at the property. And while in some cases like Greene v. Lindsey or Schroeder v. City of New York, posting was inadequate, and the Court said that mail would have been better, at least here, knowing that mail had not worked, even if the State chose not to search for a better address, at a minimum they should have posted a notice at the property and that would have made all the difference in this case. If there are no further questions, I'd like to reserve my time.
John G. Roberts, Jr.: Thank you, counsel. Mr. Phillips, we'll hear from you.
Carter G. Phillips: Thank you, Mr. Chief Justice, and may it please the Court-- It's somewhat startling to me that in a case involving a fundamental question of what notice is due under the Due Process Clause, that the phrase, reasonably calculated to provide notice to the affected property owner, was never used in the petitioner's submission because at least, as I remember Mullane I suppose from my law school days and... and since then, that is the fundamental test. The question is has the State undertaken to... to make a reasonable calculation to, in fact, provide notice under these circumstances. It's sort of startling to me in the... in the face of a decision like this Court wrote in Mennonite Board, where it says explicitly, you know, the minor inconvenience and administrative burden of using the regular mails is a complete answer to claims that something less than that should be provided. And again, petitioner's counsel first answer to the question, would ordinary mail have been sufficient under these circumstances, is no. For property like this, that's not sufficient. It seems to me that... that the Dusenbery case answers that because while it was true that the mails that were sent originally to the prison itself were certified, there's no certification process to get the mails--
Stephen G. Breyer: Maybe this day... in today's world, a registered letter is worse than ordinary mail. That is, I don't think... my understanding is that the post office, unlike FedEx and unlike UPS, if you're not home, they leave a... a notice, you know, and you check a box, and if you check the box, they'll leave it off the next day. We don't live in a... my wife isn't home. My wife works. And... and most wives no longer stay home to get the mail, and we don't all have butlers at the door. And you call up the post office. They say, oh... if you get through to a human being, which takes 15 minutes, after you go through the menu, they say, phone the post office branch. And they say go get in the car, find a parking place, get in the line, and there's half a morning gone. Now, why is that a reasonable way? Why can't they do what FedEx does? This is a world... husband works, wife works, two children are screaming. We've got to get them to the doctor. We have to have them at school. They have appointments all morning, and there's nobody home. So whatever they did with Mullane and said registered mail is fine, why isn't it unreasonable to use that system rather than use FedEx's system?
Carter G. Phillips: --Well, I mean, that's a pretty remarkable due process constitutional--
Stephen G. Breyer: Well, why not? It says calculated. It may be. Now, you tell me why it's so remarkable because I think I could take judicial notice of what life is like for most families in the world today, that they don't have butlers, et cetera.
Carter G. Phillips: --I may... I may let Mr. Feldman defend the... the Postal Service because he is the Solicitor General's lawyer. [Laughter] But the reality is that for the vast majority of the mails, the mails do get through. And... and it is a reasonable calculation that if you mail something to someone--
John G. Roberts, Jr.: But--
Carter G. Phillips: --that it will get there and it will be properly delivered. That's the... the purpose of the certification.
John G. Roberts, Jr.: --But the whole point... at least I understand... of Justice Breyer's question is that you have taken a step to make it more difficult for the mail to get through by insisting that the person be there to sign for it, and it's obviously more likely than not he's not going to be there. And if you had just used regular mail and dropped it off, I think more likely he would have gotten it.
Carter G. Phillips: Well, the... the purpose of using certified mail is to make sure that it actually got to the person--
John G. Roberts, Jr.: No. The purpose of certified mail is to make sure you know if it didn't get to the person. And you knew that and then you didn't do anything about it.
Carter G. Phillips: --Well, now it works both ways, though, Mr. Chief Justice, because if... if it goes to my neighbor... let's assume numbers are transposed... it goes to my neighbor and the neighbor is there and sees the information, they'll say that the... that that's... that goes to across the street. And then you take it across the street and you get it signed. That's because you talked to a specific individual. So it is, in fact, designed to enhance the likelihood that it will actually get there. But I don't think the issue here is--
Stephen G. Breyer: Wait. Let... let them do that. Fine. Just have a little box and the person signs and says, tomorrow leave it at the house, just like FedEx does. [Laughter]
Carter G. Phillips: --And as a matter of policy, I wouldn't necessarily disagree with that.
Anthony M. Kennedy: This is the FedEx rule of due process.
Carter G. Phillips: I'm sorry?
Anthony M. Kennedy: This is the FedEx rule of due process. [Laughter]
Carter G. Phillips: That's exactly what it is. And as I say, as a matter of policy, Justice Breyer, I wouldn't necessarily disagree with it. But as a matter of what the Constitution strait jackets States to provide, it strikes me as a... as a pretty extraordinary rule.
John Paul Stevens: But is the Chief Justice not correct that ordinary mail is more apt to get to the destination than certified mail?
Carter G. Phillips: Well, if it is, it's probably only at a... at a marginal number. My guess is--
John Paul Stevens: But even if it's marginal--
Carter G. Phillips: --the percentages are very small.
John Paul Stevens: --the... the principal purpose of the certified mail is to let the sender know whether or not the notice was received. It would seem that a State that decides to... to make it necessary in every case to find that answer should have some... some purpose in doing so and... and, therefore, some follow up that would occur when it's not delivered.
Carter G. Phillips: Well, except for this problem... I mean, the other problem you have is that we don't... all we know is that it wasn't... it... it came back unclaimed. So we don't even know that it didn't get delivered. All we know is that no one was prepared to sign for it and accept it. We don't know, as Justice Breyer's hypothetical--
John Paul Stevens: Well, but you also know that nobody got the notice. If nobody signed for it and took it, nobody read the letter.
Carter G. Phillips: --Well, you could look at the... you could look at the outside and say, I'm not going to sign for this, and it's unclaimed.
John Paul Stevens: Well, you would know that the letter was not opened and read by the addressee.
Carter G. Phillips: Well, to be sure, I know that it wasn't opened and read, but all I'm saying is that what we don't... we don't even know--
John Paul Stevens: And if it isn't opened and read--
Carter G. Phillips: --that Justice Breyer is correct.
John Paul Stevens: --if it isn't opened and read, they didn't get notice. They didn't get actual notice.
Carter G. Phillips: They didn't receive actual notice. And, of course, this Court has routinely said that there's no constitutional requirement that they receive actual notice.
John Paul Stevens: May I ask one other question I intended to ask your opponent? How many States have rules that require something more?
Carter G. Phillips: I... I think in their reply brief at least, they make an effort, and we didn't go and... and do a 50-State survey between a week ago and now to find out. But, you know, a fair number of States do. I... I would say 15, 20.
Ruth Bader Ginsburg: Including... including Arkansas. Didn't Arkansas change its law so now it requires if you... if it's unclaimed, they have to do personal service?
Carter G. Phillips: If it's their homestead, not... not for every property that is... for which taxes are not paid, but for--
Ruth Bader Ginsburg: This taxpayer, though--
Carter G. Phillips: --for property... I'm sorry?
Ruth Bader Ginsburg: --This taxpayer... even though he failed to give notice of his current address, this taxpayer would be entitled under the current statute to personal service.
Carter G. Phillips: No, Justice Ginsburg, I don't believe that is true because this is not this taxpayer's homestead. He no longer lives at this address. He, as his... as his argument, spends a great deal of time explaining--
Ruth Bader Ginsburg: I thought he still lived in--
Carter G. Phillips: --he lives elsewhere.
Ruth Bader Ginsburg: --I thought he still lived in Arkansas.
Carter G. Phillips: Well, he lives in Arkansas, but that doesn't make this his homestead.
Ruth Bader Ginsburg: Homestead.
Carter G. Phillips: Yes.
Ruth Bader Ginsburg: I see.
Carter G. Phillips: So he wouldn't... he wouldn't qualify for the--
Ruth Bader Ginsburg: Right.
Carter G. Phillips: --for the additional law. But again... and it seems to me that just demonstrates the wisdom of Justice Brandeis' reference to the small laboratories because what we... what we have here are a raft of different approaches that the States take to give either more or less notice so long as you satisfy the constitutional minimum. The problem--
John G. Roberts, Jr.: Well, counsel, one thing you did... your client did was provide notice by publication in a local newspaper.
Carter G. Phillips: --Yes, Mr. Chief Justice.
John G. Roberts, Jr.: Why do you bother doing that?
Carter G. Phillips: Well, in part because we... we're putting out a notice to the public that we're selling the property. So it serves two purposes. It notifies that there's a sale to take place. It also identifies the landowner, giving... or the property owner one more opportunity--
John G. Roberts, Jr.: You don't... you don't rely on that as in any way discharging your constitutional obligation to provide notice to the... to the homeowner.
Carter G. Phillips: --On its own, it clearly wouldn't suffice. The Court has decided that a long time... I mean, that is Mullane. But I think as an... as an additional component, if you... if you really want to get into the totality of the circumstances rather than what I think is the better rule, which is to say, as you evaluate what we did, was it reasonably calculated to provide notice, and conclude, yes, it was reasonably calculated to provide notice under this Court's rulings that mailing is an appropriate way to proceed, I think we would win there. If you go beyond that and say, well, no, you have to do something plus, if you go down the reasonably diligent efforts kind of an approach, I would say then don't go any further than say that you're required to publish the fact of the sale itself because to go beyond that is... is to open this. And... and we've already seen this--
Stephen G. Breyer: See what you think of this. If in fact the letter--
John Paul Stevens: What would you think of a rule that said--
Carter G. Phillips: --I'm sorry.
John Paul Stevens: --What would you think of a rule that said if you use certified mail and it returns uncollected, the additional step you must take, you just send ordinary mail?
Carter G. Phillips: I think if the Court were to say the... the additional step you must take is to send ordinary mail, we could probably live with that kind of a rule. The problem is, one, that's not the standard that's been proposed here. Their standard is going to be and if it turns out that you find out after that that that didn't get delivered, then you have to go through this litany. You have to... you have to engage in posting. You have to contact the occupant and contact the relatives, contact their employers, retain a skip tracing service, use the telephone directory, run a credit check, although we don't have Social Security numbers, do an Internet search. And each time when it comes back that there's some indication that you didn't... that they didn't receive notice, which they'll always say is because... otherwise for... for a property that is valuable, if I had received notice, I would have shown up. You have an ongoing, continuing obligation to find--
Stephen G. Breyer: --No, we skip that. What about... you know, I was thinking precisely the same, but just with slightly... if you get the letter back and you don't have the FedEx rule, you either have to have the FedEx rule or send a letter.
Carter G. Phillips: --It sounds like you're legislating, Justice Breyer.
Stephen G. Breyer: No, because the purpose is to get reasonably calculated to get notice, and in the world today, there are an awful lot of houses where nobody is home, you know, and there's no convenient way for them to go to the post office without giving up a certain amount of work. And so they say, forget it. If it comes from the lands division or something, who cares? Now, that... I don't know how you'd know how many there are like that, but it's a question of reasonable calculation now to get the mail through.
Carter G. Phillips: Well, it seems to me, Justice Breyer, you're adopting a rule that's designed to protect a very, very tiny minority and to impose a burden, a significant burden, on the State.
Stephen G. Breyer: Is it a tiny minority--
Antonin Scalia: I'm not even sure it protects that minority. I think there are a lot of people who won't be home when the... when the postman comes with the... with the registered letter, but there are very few who... who won't take the trouble to... to pick it up. I mean, it may be--
Carter G. Phillips: And... and the flip side of that is there's nothing that indicates why even... even the person... if somebody is unwilling to go... to take the time to find out what the Commissioner of Lands in the State has sent a certified letter for, why is it... why would you assume that whenever the letter comes in when it's addressed to Mr. Jones, that Mrs. Jones isn't going to toss it aside just as quickly?
Anthony M. Kennedy: Can--
Carter G. Phillips: There's no... there's nothing that indicates one way or the other what... what is a preferable system to operate. And that's why I think this is intensely a legislative--
Antonin Scalia: --But isn't there a second purpose for... for sending it certified mail? And that is, it assures that it doesn't get lost. I think they track it closer. They can tell you where the letter is. I think each post office has to record that they've received it and so forth.
Carter G. Phillips: --They do. That... that's--
Antonin Scalia: Whereas if you just sent it regular mail, it may have been lost.
Carter G. Phillips: --Right. That... that's always--
Antonin Scalia: This... this assures that it reaches the destination.
Carter G. Phillips: --Yes. That--
Ruth Bader Ginsburg: Suppose... suppose we had a case where the homeowner has kept the Lands Commissioner informed of her current address, does everything she was supposed to do except at the time this notice, certified mail notice... at the time of the delivery attempt, she's hospitalized having a quadruple bypass, so she never gets it. And then what... what are the consequences of that?
Carter G. Phillips: --Well, I mean, I don't want... I don't want to fight the hypothetical, but you have to put a little in context in a case like this because the process here is one that's fairly protracted. You get the first notice and then there's not... there's no actual sale for 2 years. And in this case, the sale didn't take place, so there was... you know, the auction didn't lead to anything, and then there was another... another sale. So we're talking about essentially a 3-year period of time when the person has to be incapacitated, during which presumably... and there have been multiple, six different efforts to try to send notice to her. So it's, you know, one, not a particularly likely hypothetical. I realize I shouldn't fight it. But two, I think at the end of the day, the answer is you can't put the burden on the State to understand the... the precise situation of each of the individual homeowners, that they have some duties because they know, one, they do owe taxes; two, in Arkansas they should know that they owe us a duty to keep us up to date with respect to their situation, and where... and where it is that we can reach them. And so it's reasonable to impose those duties--
John G. Roberts, Jr.: But your--
Carter G. Phillips: --because in the vast majority of cases... I'm sorry... due process will be satisfied because notice will, in fact, be received.
John G. Roberts, Jr.: --But your... your position is, though, when you've got the certified letter returned is you have no obligation to do anything further.
Carter G. Phillips: That's correct, because... because the difficulty is once you go past that, what... what obligation you have becomes completely unknowable at that stage.
John Paul Stevens: But it seems to me that even you might not have an obligation, it seemed to me you would have a motivation to do more because you want to collect your taxes.
Carter G. Phillips: Well, and that's... that--
John Paul Stevens: Which is sort of puzzling to me as why the States don't have a... an affirmative interest in providing the best notice that they can.
Carter G. Phillips: --Justice Stevens, the truth is most of them... we do. And... and this is not a... and... and look at the way the system operates here. It's not like we... we sent out this notice, got back, and raced off to sell the property with a gotcha in hand. I mean, we... we went through a very protracted process each time trying to get this person to... to show up. I mean, put this into a certain amount of context. And again, you have to deal with the generality of cases rather than this one, but I mean, this is a property that's got a tax lien on it already for unpaid income taxes of... of approximately, I think, about $14,000, and then it has unpaid property taxes, you know, up to the... up to the total amount of $200. And you know, under those circumstances, we let it sit there for years. I mean, there's no question we would be better served if... if they would have shown up and just paid off the taxes. But it seems to me that all goes into the calculation of what's the right answer as a legislative matter, and legislatures have made pretty reasonable adjustments in terms of, you know, how strong is... I mean, I think what Arkansas did here. If this is your homestead, we're going to go just as far as you said, Justice Stevens, to try to make sure we get the information to you.
Anthony M. Kennedy: --Is it of any--
Carter G. Phillips: If it's not, then we're not... I'm sorry.
Anthony M. Kennedy: --Is it of any relevance to consider the burden or the obligations that this rule that petitioners advocate place on downstream purchasers?
Carter G. Phillips: Oh, I think absolutely because it's significantly undermines the State's overall effort in trying to get its money back because it's all well and good to say we can sell the property, but if nobody is going to pay for the property anything that comes close to the value of even getting our liens paid off, then we're not going to get the revenue stream that we would otherwise be entitled to. And even if you, you know, go through the... through the kind of machinations of--
John G. Roberts, Jr.: Oh, you would get the whole... you'd just get a little bit less because the cost of notice is borne by the purchaser and if they have to do a Google search or use one of these other services, it's going to add a little bit more to their cost, and you're just going to get a little bit less. It's not going to interfere with the administration of the program.
Carter G. Phillips: --That assumes that there's a... that there's a purchaser that wants to undertake the burden and... and to assume that risk.
John G. Roberts, Jr.: For getting the property--
Carter G. Phillips: I mean, we couldn't sell this the first time out.
John G. Roberts, Jr.: --for getting the property in this case, we're at 20 percent of its market value. It's... it's worth another $500 to you.
Carter G. Phillips: Well, Mr. Chief Justice, it's worth taking at least 2 seconds to focus on the market value argument here, this $80,000 number. That was a number that arises in connection with the supersedeas bond, and it's only a number that came forward by the private loan... property purchaser, not the State. And the reason was, was because they said, if you don't put up an $80,000 bond, we want to take over the property immediately. And so they had every incentive to say a number that was significantly higher than what the value of this property is. The best evidence of what the value of this property is is around the $20,000 that a real purchaser put on the table in order to purchase it. The point here--
John G. Roberts, Jr.: No, no, no. That's... Mr. Phillips, property bought at... at delinquent tax sales is usually bought at far less than its market value.
Carter G. Phillips: --I'd be willing to stipulate to that, Mr. Chief Justice, but the truth is nobody showed up even for an auction on this property. So we don't have much in the way of evidence as to the value of it. And all I'm saying is the suggestion of... of $80,000 as the relevant number here is a number that's picked out of the air for a purpose that has nothing to do with fair market value. It has to do with the value of a... of a bond that would have to be issued in order to stop the transfer of possession of the property in the ejectment action.
Antonin Scalia: Your... your friend said that the $80,000 comes from the fact that it... at the... at the auction, it... the opening bid is one quarter of the fair market value. He said something like that.
Carter G. Phillips: Well, it has to be... I think it has to be a minimum that, but you know, it could be 100 percent of the fair market value.
Antonin Scalia: Well... well, was the opening bid $20,000? So it was at least one quarter of the--
Carter G. Phillips: Right, but it could also be 100 percent.
Antonin Scalia: --I see.
Carter G. Phillips: So you don't know. And... and in his brief, his argument was that we... that there was a stipulation to the $80,000.
John Paul Stevens: And the $20,000 would have been a permissible bid even if the market value was $40,000.
Carter G. Phillips: Exactly. That... that's the only point I was trying to make on that score.
David H. Souter: Would your argument be any different if there weren't a statutory obligation to keep the government informed of the... of one's mailing address?
Carter G. Phillips: I think I would still make the same argument. I just think the argument has extraordinary force when the... when the petitioner has an obligation to provide us with notice because, again, it goes... you know, why is this reasonably calculated? It's... it's in the context of a scheme that says you will provide us specific information and we will rely upon that as the mechanism by which we inform you of your obligations to us and that under those circumstances and only those circumstances, do you forfeit your property rights.
John Paul Stevens: But it seems to me unrealistic to assume that the average citizen would know that duty more clearly than he'd know the duty to pay his taxes.
Carter G. Phillips: The... the only reason he would know that duty is because every... every property tax form has on it a change of address at the very bottom of it that's perforated. So every time you get a tax form, you get a thing that says change your... let me know if you've changed your address.
David H. Souter: Is there a provision of Arkansas law that if in fact they do track down the property owner and he is at an address different from the last address that he had given, that the expense of tracking him down may be charged to him, along with the delinquent taxes, penalties, and so on?
Carter G. Phillips: The... the statute talks about costs, but the State has never interpreted that term to mean just sort of the out of pocket... those kinds of inchoate costs, and they usually talk about very specific costs like the cost of noticing publication and other... you know, other items that you can... you know, where you have a receipt.
David H. Souter: So in practice the answer is no?
Carter G. Phillips: In practice the answer is no. If there are no other questions, Your Honors, I urge the Court to affirm.
John G. Roberts, Jr.: Thank you, Mr. Phillips. Mr. Feldman.
James A. Feldman: Mr. Chief Justice, and may it please the Court-- The notice that was provided in this case satisfies the Mullane reasonably calculated test. First, the State sent it by certified mail. Certified mail... actually in response to a question that came up earlier, the form... when certified mail is... is delivered and the recipient is not there, they leave a form 3849. That form isn't in the record, but I think it's probably available from any post office. On the reverse side, it says, we will redeliver or your agent can pick up your mail at the post office, and it has a place for the person to check off a box saying to redeliver and leaves instructions to leave this where the postman can find it.
Stephen G. Breyer: Yes, but redeliver... you have to be there to sign for it again.
James A. Feldman: Right, but they--
Stephen G. Breyer: All right. Well, then... then the problem--
James A. Feldman: --They do need a signature.
Stephen G. Breyer: --I'm thinking... what I'm thinking is that where... where you're trying to reach a person, the means has to be reasonably calculated. I'm simply saying a means today is not reasonably calculated to reach the average person unless it gives him the choice of getting it when he's not home. All right? Now, there are two ways that could happen. One, you could modify that form or, second, the simple rule would be if it comes back undelivered, mail them a letter.
James A. Feldman: The Court... I believe that certified mail is... is a more reliable method than first class mail because it requires the mail person, the carrier, to get to... get a signature at... at... he has to go from a particular person. He can't deliver it to the wrong place. Also, the post office itself has means whereby the carrier has to keep track of how many receipts he's supposed to have, whether he's brought them back and so on.
Stephen G. Breyer: I didn't say all that.
James A. Feldman: And--
Stephen G. Breyer: I said do either. What I... what I was thinking of, which isn't clearly I think coming across, is send it certified mail, by all means. Fine. He either has to sign and say, leave it off tomorrow, I'm not home, or if the post office doesn't make that available, then if the letter comes back undelivered, the person who's trying to send him notice has to send him an ordinary letter.
James A. Feldman: --And if the Court were to adopt that rule, it would give States an enormous incentive and people giving notice to just send things by first class mail in the first instance, which this Court has repeatedly said and has... has said is... is sufficient to satisfy due process, including in cases involving tax sales in the Mennonite case, condemnation of property in the... in the City of New York case, and similar kinds of events. Certified... what the State did here, though, it has always... it has generally been thought that certified mail is a more reliable means of giving people notice, and that's what the State used here. And I don't... I don't take petitioner to be arguing that they made a mistake because they used certified mail rather than First class mail. Having said that, the State also sent the mail to the only address, probably the only address anywhere in the public record. What it needed was something that tied this person to this address, not to somebody named Gary Jones somewhere in the State or the world. And probably the only thing in the--
John G. Roberts, Jr.: Of course, none of this would have been sufficient if we were talking about your... your client, the IRS. They do far more extensive effort to find the individual before they sell property for delinquent taxes.
James A. Feldman: --I say they... they do slightly more. What the IRS does do is there is a requirement and Congress can provide and other States can provide that more resources should be spent in something like this than the minimum due process floor. But what they've provided is that where the property owner is in the IRS district, then... then personal service is what they first attempt. Where the... where the property owner is not in the Internal Revenue district, then they do exactly what the State did, which is they send it by certified mail. And they check the... I think they check a postal database of change of address forms. But we know in this case that there was no change of address form because when the letter came back, it didn't come back saying, moved, here's the new address or... or change of address form expired. In any event, this was probably the only thing in the public record that tied this taxpayer to this property, and that's what the State used. And then it further used publication and sent another notice. There was a total of six different times when the mail carrier attempted to... to deliver it and, if he followed the postal regulations... there's no reason to think he didn't... left a notice on the door.
John G. Roberts, Jr.: Well, which way is that... I mean, the fact that he tried six times and he wasn't there should have told the State this isn't working.
James A. Feldman: Well, right, but the State under the Dusenbery case is not obligated to provide actual notice. The State is obligated to provide notice reasonably calculated to let the person know what's going on, and if the person is not responding to a notice from the Commissioner of State Lands and going to the post office to pick it up or asking for it to be redelivered, I don't think this Court has ever suggested that in those circumstances, the notice is... is inappropriate because the... the landowner hasn't taken the steps that he should have taken to... to, in fact, I think a... a large part of what petitioner's argument here is, is really at bottom an attack on Dusenbery. Dusenbery said... the Court held actual notice is not required. What's required is just notice reasonably calculated to reach someone. But under petitioner's rule here, the State, as soon as it finds out some doubt... and that's all it had here... some doubt about whether it had the right address because it may well have had the correct address and he didn't go to the post office to pick it up. As soon as it had some doubt about whether it had the right address, it has to take unspecified further steps to send it out again to another address, and if that doesn't work, presumably another address and another address. And each... whatever method, whether it's a directory or the Internet or whatever method it uses, it's... it's going to create a litigable issue about whether did it do the right thing, did it use the right Internet service, did it use the right telephone directory, did it go in a wide enough area, should it have done the whole country.
John G. Roberts, Jr.: Well, but your position is they don't have to do anything.
James A. Feldman: Yes, our position is that the standard is if it was reasonably calculated to provide notice at the time it was sent, which in this case it was... they used the only address in the public record that ties him to this property, and their belief that they had the right address was supported by the State law that said he has to provide them with a change of address. But under those circumstances, they've done enough, and if it comes back and just says, well, he didn't pick it up at the post office, then that's... then they've satisfied the rudimentary--
John G. Roberts, Jr.: Well, Mullane said that we look to what a person who really wanted to find the person would do. A person who really wanted to find Mr. Jones and got the certified letter back saying, nobody is claiming this, would have done something more.
James A. Feldman: --I... I don't think that that's necessarily true. And... and Mullane also said that what the... whoever it was who had to provide the notice in that case had to do was provide notice to the addresses. The addresses were at hand was the phrase that it used. And in other cases, the Court has talked about the line between publication notice, on the one hand, and notice by mail. That line is a line of addresses that are very easily ascertainable. If they're very easily ascertainable, you have to send the mail. If not, then that's what publication notice is for. And it seems to me in this case, when the notice came back unclaimed, then the State was entitled to assume that either it had provided notice and he just didn't want to pick it up or, at worst, that his address was no longer very easily ascertainable, and at that point his obligation was only to publish notice, which it did.
John G. Roberts, Jr.: Which... which you agree does no good at all. Right?
James A. Feldman: I don't agree it does no good at all. I--
John G. Roberts, Jr.: When is the last time you read legal notices in a newspaper?
James A. Feldman: --I don't ordinarily do it. [Laughter]
John G. Roberts, Jr.: Have you ever done it?
James A. Feldman: I... I can't recall.
John G. Roberts, Jr.: No. [Laughter]
James A. Feldman: But I--
John Paul Stevens: I think a lot of people who buy property at tax sales do read those notices regularly.
James A. Feldman: --What I was going to say is I think that every year, I'm confident that there's home... there's people throughout the country probably who are notified of... of tax sales and things like that because someone sees it, someone lets them know. They're keeping an eye on that to see what's happening to their property. He had left his property without leaving a change of address form with the State, and it... it is possible. Now, notice by publication is not preferred, but what... the line that's drawn in Mullane and the Court's other cases are where the address is very easily ascertainable or readily available or at hand versus where it's not. And unless the Court is going to say, well, that line has to be... it's going to overrule cases that... that have actually drawn that line, such as Mullane itself that permitted publication notice to some people, then I think the result follows here that when the notice came back unclaimed, that was... the State was permitted to go ahead with the sale.
Ruth Bader Ginsburg: But Mullane, as Mr. Kirkpatrick pointed out, involved masses of people. This was a common trust fund, and the reliance was on that a goodly number of them would get notice and they were kind of stand ins for the ones who didn't. But here, we're dealing with a single individual.
James A. Feldman: Right. That's true, but the Court has also permitted notice by publication where other... I mean, it has always drawn the line of notice of publication versus notice by mail at where the address is very easily ascertainable. But I would say that what... the government's interest, the most important interest here, is in knowing what it's supposed to do. If you... if there's an open ended standard that says, well, it just has to keep doing something, then either it's... well, then the result of that predictably is going to be the government is going to never be able to be satisfied unless it gives in hand notice or--
David H. Souter: Why isn't... why isn't the simple answer to that concern to say, look, there's no way to tell in advance or, you know, by any general rule, at least not legislatively, how far they've got to go to try to find the correct address, but they know where the house is and they've got at that point to go to the house and put a notice on the door? That's simple, easy. Why... why isn't that the answer?
James A. Feldman: --May I respond to that?
John G. Roberts, Jr.: Sure.
James A. Feldman: I just have two quick things. One is in the Greene against Lindsey case and... I can't remember the name of the other case. In the Greene against Lindsey case, the Court said that... that kind of notice has its own problems. The IRS and State authorities have had problems with posting notice in cases where the owners are not often happy to see agents from the government who are trying to collect taxes. That can actually be rather expensive. And the Arkansas Supreme Court itself said that the State itself frequently doesn't have the address for the property. It has only the legal description and it would be a significant burden to find it.
John G. Roberts, Jr.: Thank you, Mr. Feldman. Mr. Kirkpatrick, you have 4 minutes remaining.
Michael T. Kirkpatrick: Thank you, Mr. Chief Justice. First, I'd just like to point out that it absolutely is in the State's interest to provide the best notice practicable for three reasons. First, redemption of property by the owner is the most efficient and cost effective means for the State to collect the back taxes. Second, the State has an interest in protecting its citizens from a loss of assets in equity, like what was lost by Mr. Jones here. And third, if notice is received because of follow up efforts or if the State can show that it has made follow up efforts, then it will not face challenges based on inadequate notice. In terms of the feasibility of doing something more, the question was raised about other States. Certainly many States do more. We've listed about five or six States that actually have a statutory scheme that deals with what happens when initial mailed notice comes back. And in footnote 9 and footnote 10 of the reply brief, we indicate States that require posting and States that require notice to occupants. Justice Souter, with regard to your question about the cost of tracking down a better address or providing notice, those costs can be passed on to the redeemer or purchaser of the property. And if we look at the statute dealing with notice to homestead owners, it says that where the mail does not work, the additional cost of the notice by personal service of process will be paid by the owner of the homestead who redeems. So certainly they could pass along those costs. They could pass along the costs of searching for a better address just like we do in the Freedom of Information Act context when we charge for Government employee time to search for records.
John G. Roberts, Jr.: With... with respect to the fact that your client did not alert the State to its change of address, is there anything in the record about whether that his separation was permanent or is that a gradual thing? I mean, did he not know if this was a permanent change of address or what?
Michael T. Kirkpatrick: There's nothing in the record about that, Your Honor, but certainly when he first moved out, he did not know what the future would hold in terms of the length of that separation. Now, it... it is also not in the record, but he did, in fact, file a change of address form, a forwarding form, but it had long expired before these certified letters came. That was actually a mistake on the part of the letter carrier not to say, forwarding order expired. And while a forwarding order is only good for 18 months, there is the national change of address database which reveals those things for a period of 4 years. So that's something else the State could have checked. Also, this is not an attack on Dusenbery. This would be Dusenbery all over again if Mrs. Jones had signed for the letter and the State had gotten back the green card saying that letter was received by somebody at 717 North Bryan Street. Then it would be Dusenbery. This is not Dusenbery because the difference is in Dusenbery they knew that the letter was actually received at the facility where Mr. Dusenbery was incarcerated. Here, the State actually knew that the letter had never been received. With regard to value of the property, that $80,000 figure is not picked out of the air. It's true, as Mr. Phillips said, that the parties stipulated that that was the market value of the property, but in fact, by statute... and that's Arkansas Code Annotated section 26-26-303... the assessed value of property cannot exceed 20 percent of the market value. The minimum bid was the assessed value, plus the interest, plus the penalties, plus the costs of notice. Ms. Flowers, in her negotiated purchase offer, made the minimum bid plus $200. With regard to the fact that the letter came back unclaimed, I'd just like to point out that it... I see my time is up.
John G. Roberts, Jr.: You may finish.
Michael T. Kirkpatrick: That it was not marked refused. So it did not indicate that somebody saw the letter and didn't want to take it.
John G. Roberts, Jr.: Thank you, counsel. The case is submitted.